Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 11/23/2021 has been entered. Claims 1-2 and 5 remain pending. Due to Applicant’s cancellation of Claim 6, the 35 U.S.C. 102(a)(2) rejection of Claim 6 is withdrawn. 

Allowable Subject Matter
Claims 1-2 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art is Nakamura (US20190298202). Nakamura teaches a magnetic measurement sensor with a calibration function. Nakamura teaches “A signal processing circuit configured to process a first detection signal and a second detection signal, the first detection signal and the second detection signal being generated by a magnetic sensor device and having correspondences with components of an external magnetic field that are in two mutually different directions, the signal processing circuit being configured to: obtain a plurality of pairs of values of the first and second detection signals; perform correction function determination processing to determine a correction function by performing arithmetic processing using a plurality of pairs of values of the first and second detection signals to determine one of a correction coefficient C12 and a correction coefficient C21, the correction 12, C21 and correction coefficients C11, C22, the correction coefficients C12, C21, C11, C22 being a first-row first-column component, a first-row second-column component, a second-row first-column component, and a second-row second- column component, respectively, of the coefficient matrix, the correction coefficient C11 and the correction coefficient C22 having a same value; perform correction processing to correct the first and second detection signals by using the correction function to thereby generate first and second corrected signals; generate a detection value based on the first and second corrected signals; and output the detection value.”
Nakamura is silent regarding the limitation “one of the correction coefficient C12 and the correction coefficient C21 being zero”. There is no evidence which suggests that one of ordinary skill in the art would modify Nakamura to incorporate one of the cross-axis sensitivities to be zero and the other be non-zero. This is an improvement to the correction of signals in a signal processing for a magnetic sensor system. The limitation represents an improvement over prior art due to the cross axis sensitivity of either axis 2 acting on axis 1 or axis 1 acting on axis 2 being zero while the other is non-zero. Claims 1-2 and 5 are distinguishable over the prior art and therefore are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863